Response to amendment 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 the amendment filed on 7/18/22 has been received and made of record.
applicant argument the cited art fails to disclose newly added limitation of “identifying a context of the computing device based at least in part on environment data describing an environment in which the computing device is physically present, the environment data describing a background of the computing device or whether people other than the user are in a presence of the computing” is persuasive , however newly cited reference discloses  Beaurepaire discloses  identifying a context of the computing device based at least in part on environment data describing an environment in which the computing device is physically present, the environment data describing a background of the computing device or whether people other than the user are in a presence of the computing (see par.0032,  0091 , 0094 where  determining context information associated with one or more mobile devices and transferring content and services between the devices based on the contextual information) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samant U.S. Patent Application No. 2020/0206631[hereinafter Samant] in view of Pradeep U.S. Patent Application No. 2012/0083668[hereinafter Pradeep] and further in view of  Beaurepaire et al. U.S. Patent Application No. [20140244782[hereinafter Beaurepaire].as per claims 1, 9 and 16 Samant discloses a method comprising: 
monitoring a user emotional state while a user is engaged with a computing device(see par. 0089, emotional state of user is determined based on an analysis of historic data obtained from the emotional states of sets of users). 
detecting that the user emotional state has changed from a first emotional state to a second emotional state (see par. 0091, 0095, 0115 changes to make to the video game 112 based at least in part on the predicted emotional state for the user.; 
identifying a context of the computing device( type of video game 112(see par. 0095);
determining, based on the context of the computing device, a reason ( that is determining for example, if user playing a horror game that is expected to be scary for the change from the first emotional state) (desired emotional state or positive) to the second emotional state(negative emotional or above threshold emotional state) (see par. 0034, 0095, 0099); and 
adapting the computing device to the user on the second emotional state and the reason for the change from the first emotional state to the second emotional states(the game configuration system 134 selects a video game configuration associated with the desired emotional state for the user, that is certain other embodiments game configuration system 134 may make changes to the video game 112 for other users based on the predicted emotional state of the particular user) (see par.   0100, 0102 desired emotional state and the predicted emotional state may each be converted to a numeric value on a scale where one end of the scale is associated with a particular degree of happiness and the opposite end of the scale is associated with a different degree of happiness or is associated with a degree of unhappiness) 
here though Samant describes modifying the configuration system 134 to selects a video game configuration associated with the desired emotional state for the user
in the event Samant is not clear teachings altering operation of the computing device Pradeep discloses altering operation of the computing device (see fig. 3 and pars. 0009, 0087, 0088, where, the system may continue to monitor biometric, neurological and/or physiological data (emotional data associated with user, user device characteristic adjustment to desired a characteristic of the user device based on the current user state and a desired user state. Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings Pradeep into the system of Samant, thus enabling dynamically modifying as changes in a measured user state reflecting attention, alertness, and/or engagement of user  a characteristic of the user device based on the current user state and a desired user state, , for example, there is a change in display font sizes, a change in hues, a change in screen contrast and/or brightness, a change in volume, a change in content, a blocking of pop-up windows, may be adjustment based on user’s emotional state.
Pradeep and Samant does not disclose  identifying a context of the computing device based at least in part on environment data describing an environment in which the computing device is physically present, the environment data describing a background of the computing device or whether people other than the user are in a presence of the computing.
 Beaurepaire discloses  identifying a context of the computing device based at least in part on environment data describing an environment in which the computing device is physically present, the environment data describing a background of the computing device or whether people other than the user are in a presence of the computing (see par.0032,  0091 , 0094) Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings Beaurepaire  into the system of Pradeep - Samant, thereby enabling determining context information associated with one or more mobile devices and transferring content and services between the devices based on the contextual information
as per claim 2, 10  and 17 Samant discloses the method as recited in claim 1, the context comprising the context of the computing device at the time the user emotional state changed from the first emotional state to the second emotional state (environmental setting, such as a video game execution environment used to the computing device) (see par. fig. 1b and 0118, 0124, shows the context used on the computing device such as video game).
as per claim 3, Samant discloses the method as recited in claim 1, the context comprising environment data describing an environment in which the computing device is present and sensory data associated with the user(see par. 0118, 0124). as per claim 4, 11 and 18 Samant discloses the method as recited in claim 1, further comprising ceasing monitoring the user emotional state and ceasing identifying the context of the computing device in response to user disengagement from the computing device (see par. 0073, 0095, 0100 that is desired emotional state matches the predicted emotional state). as per claim 5, and 12 Samant discloses the method as recited in claim 1, further comprising determining that the user is engaged with the computing device in response to receiving a user input(see par. 0123). as per claim 6, 13 and 19 Pradeep discloses the method as recited in claim 1, the altering the operation of the computing device comprising altering the operation of the computing device to return the user to the first emotional state  (see fig. 3 and pars. 0009, 0087, 0088, as per claim 7, and 14 Samant discloses the method as recited in claim 1, the detecting that the user emotional state has changed from the first emotional state to the second emotional state comprising using a machine learning system to determine the first emotional state to the second emotional state(see par. 0034, 0095, 0099);  
as per claim 8, 15 and 20 Samant discloses the method as recited in claim 1, the determining the reason for the change from the first emotional state to the second emotional state comprising using a machine learning system to determine the reason for the change from the first emotional state to the second emotional state(see par. 0053, 0065). 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456